DREW, Justice
(concurring specially).
I concur in the order denying certiorari in this cause for the reason that the order of the deputy commissioner of October 13, 1959 was rendered prior to the time we decided Port Everglades Terminal Co., Inc. v. Canty, Fla.1960, 120 So.2d 596 and Florida Silica Sand Co. v. Parker, Fla.1960, 118 So.2d 2, the two opinions which are relied upon by the full commission as a basis for its reversal of the order of the deputy commissioner. In agreeing to the denial of certiorari, however, I wish to make it clear that I do not necessarily agree that the order of the deputy commissioner finding the claimant to be permanently and totally disabled is in conflict with our holding in the Canty case. The case must obviously go back to the deputy commissioner for reconsideration in the light of our holding in the Florida Silica Sand case on the question of attorney’s fees and I am agreeable to the deputy’s reconsidering it on the merits in the light of our holding in the Canty case.